United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greenfield, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0737
Issued: September 20, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On February 12, 2019 appellant filed a timely appeal from a December 6, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish permanent
impairment of her bilateral upper extremities, warranting a schedule award.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

FACTUAL HISTORY
On September 2, 2017 appellant, then a 57-year-old rural carrier, filed a traumatic injury
claim (Form CA-1) alleging that on that same date she was bitten by a dog on her left upper arm
while in the performance of duty. She stopped work on September 2, 2017 and received
continuation of pay through October 17, 2017. OWCP initially accepted her claim for open bite
of the left forearm, and subsequently expanded the claim to include unspecified open wound of
the right little finger and right small finger contracture. Beginning October 18, 2017, it paid
appellant’s wage-loss compensation for temporary total disability on the supplemental rolls.
OWCP also authorized February 8 and June 14, 2018 right small finger surgical procedures, which
were performed by Dr. William B. Kleinman, a Board-certified orthopedic surgeon. It continued
to pay wage-loss compensation for temporary total disability in connection with appellant’s
authorized surgeries. Effective July 23, 2018, Dr. Kleinman released appellant to resume her fulltime, regular-duty work without restrictions.
In a July 23, 2018 report, Dr. Kleinman noted he released appellant from his care with a 40
percent partial impairment of her right small finger.
On September 5, 2018 appellant filed a claim for a schedule award (Form CA-7).
In a development letter dated September 11, 2018, OWCP requested that appellant submit
an impairment evaluation from her attending physician in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides).3 It indicated that Dr. Kleinman’s July 23, 2018 report was insufficient to support her
claim for a schedule award because he had not provided a final impairment rating with a discussion
of the rationale for calculation with references to tables in the A.M.A., Guides. OWCP further
noted that if her physician was unable or unwilling to provide the required report she should advise
it in writing and if the case met the essential elements for a schedule award, and the medical
evidence of record was insufficient to determine permanent impairment, they would refer her to a
second opinion physician. It afforded her 30 days to submit the necessary evidence.
In a September 20, 2018 note, Dr. Kleinman advised that he did not work with the sixth
edition of the A.M.A., Guides. He recommended that appellant be referred to a physical therapist
for an impairment rating and once the report was received he would review the findings.
By a decision dated December 6, 2018, OWCP denied appellant’s claim for a schedule
award.

3

A.M.A., Guides (6th ed. 2009).

2

LEGAL PRECEDENT
The schedule award provisions of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. For consistent
results and to ensure equal justice under the law for all claimants, OWCP has adopted the A.M.A.,
Guides as the uniform standard applicable to all claimants and the Board has concurred in such
adoption.6 As of May 1, 2009, the sixth edition of the A.M.A., Guides, published in 2009, is used
to calculate schedule awards.7
In addressing impairment for the upper extremities under the sixth edition of the A.M.A.,
Guides, an evaluator must establish the appropriate diagnosis for each part of the upper extremity
to be rated.8 After a class of diagnosis (CDX) is determined (including identification of a default
grade value), the impairment class is then adjusted by grade modifiers based on functional history
(GMFH), physical examination (GMPE), and clinical studies (GMCS).9 The net adjustment
formula is (GMFH – CDX) + (GMPE – CDX) + (GMCS – CDX).10
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s DMA for an opinion concerning the nature and percentage of
impairment in accordance with the A.M.A., Guides, with the DMA providing rationale for the
percentage of impairment specified.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish entitlement
permanent impairment of her bilateral upper extremities, warranting a schedule award.
In his July 23, 2018 report, Dr. Kleinman noted that appellant had 40 percent impairment
of the right small finger. He returned her to full activities without restriction. However,
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. at 10.404(a); see also Jacqueline S. Harris, 54 ECAB 139 (2002).

7
Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5(a) (March 2017); see also Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700.2 and Exhibit 1 (January 2010).
8

T.T., Docket No. 18-1622 (issued May 14, 2019).

9

A.M.A., Guides 383-492; see M.P., Docket No. 13-2087 (issued April 8, 2014).

10

Id. at 411.

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6; R.M., Docket No. 18-1313 (issued April 11, 2019); C.K., Docket No. 09-2371 (issued
August 18, 2010).

3

Dr. Kleinman did not adequately explain how his determination was reached in accordance with
the relevant standards of the A.M.A., Guides.12 In his report, he provided no findings on
examination or a diagnosis. Although Dr. Kleinman noted that appellant sustained 40 percent
impairment of the right small finger he failed to provide his calculations in support of this
determination. Additionally, he did not cite to tables or charts for an impairment rating
determination. Therefore, the Board finds that Dr. Kleinman did not properly follow the A.M.A.,
Guides, and an attending physician’s report is of little probative value where the A.M.A., Guides
were not properly followed.13
In a development letter dated September 11, 2018, OWCP requested that appellant submit
an impairment evaluation from her attending physician in accordance with the sixth edition of the
A.M.A., Guides.14 It further noted that if her physician was unable or unwilling to provide the
required report to advise it in writing, and if the case met the essential elements for a schedule
award and the medical evidence of record was insufficient to determine permanent impairment,
they would refer her to a second opinion physician. Appellant did not submit a medical report that
specifically addressed the criteria for rating purposes, nor did she notify OWCP that her physician
was unable or unwilling to provide an impairment rating pursuant to the sixth edition of the
A.M.A., Guides.
The Board finds that there is no medical evidence of record utilizing the appropriate tables
of the sixth edition of the A.M.A., Guides demonstrating permanent impairment. OWCP
explained that Dr. Kleinman’s rating of 40 percent permanent impairment was erroneous under
the A.M.A., Guides because he failed to properly assign a class or grade modifiers in his
calculations. The Board has held that when the attending physician fails to provide an estimate of
impairment conforming to the A.M.A., Guides, or does not discuss how he arrives at the degree of
impairment based on physical findings, his or her opinion is of diminished probative value in
establishing the degree of impairment.15
There is no probative medical evidence of record, in conformance with the sixth edition of
the A.M.A., Guides, establishing that appellant has permanent impairment of the bilateral upper
extremities.
Appellant may request a schedule award or increased schedule award at any time based on
evidence of a new exposure or medical evidence showing progression of an employment-related
condition resulting in permanent impairment or increased impairment.

12

See Tonya R. Bell, 43 ECAB 845, 849 (1992).

13

See Paul R. Evans, Jr., 44 ECAB 646 (1993); John Constantin, 39 ECAB 1090 (1988) (medical report not
explaining how the A.M.A., Guides are utilized is of little probative value).
14

A.M.A., Guides (6th ed. 2009).

15

Supra note 13.

4

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish permanent
impairment of her bilateral upper extremities, warranting a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the December 6, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 20, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

5

